Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Sadasue et al. (U.S. PGPUB 20150228122) is made of record as describing related methods of acquiring a target image including a marker and a plurality of sub-markers, determining a blocked target, and generating a control instruction according to the blocked target. Yang et al. (U.S. Patent No. 10,281,987) disclose determining a hand position over time indicating a change trend, but the change trend is not tied to a blocked target. Kaehler et al. (U.S. PGPUB 20190034765), Kraver et al. (U.S. PGPUB 20160217614), and Fujimaki et al. (U.S. PGPUB 20150317518) disclose acquiring a blocked sub-marker with timing information, but does not indicate a change trend. Thus, none of the cited art teaches or suggests: acquiring, as a reference, at least one blocked sub-marker determined within a preset period before a target time point, wherein the target time point is a time point at which the blocked target is determined to be blocked; and
determining blocking change information according to the reference and the blocked target, the blocking change information comprises target change information indicating a change trend from the reference to the blocked target.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
5/8/21